Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 
Response to Amendment
The rejection of claims 1-3, 5-8 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the claims amendment.

EXAMINER’S AMENDMENT
(Authorized by Applicant)
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey L. Waters, Registration No. 53,749 on 05/03/2021.

Please cancel claim 15 and amend claims 1, 5-8, 12 and 16-20 as follows:

1. (Currently Amended) A computer-implemented method for location validation for authentication, the method comprising:
receiving, by a processing device from a user, a reference media for use in a location-based security challenge and a text description of an object depicted in the reference media, wherein the reference media comprises a plurality of images in an expected order;
presenting, by the processing device, the location-based security challenge to the user, wherein the location-based security challenge includes the text description of the object;
responsive to presenting the location-based security challenge to the user, receiving, by the processing device, media from the user, wherein the media comprises a plurality of images in a sequence and wherein the plurality of images were captured by the user in response to the location-based security challenge;
validating, by the processing device, the media received from the user against the location-based security challenge to determine whether the user is located at an authorized location, wherein validating the media received from the user against the location-based security challenge comprises verifying that the media received from the user matches the reference media and verifying that the sequence of the plurality of images of the media matches the expected order and wherein the plurality of images includes at least two images; and
responsive to determining that the user is located at an authorized location, authenticating, by the processing device, the user to grant access for the user to a resource.

5. (Currently Amended) The computer-implemented method of claim 1, wherein it is determined that the user is located at an authorized location when a similarity between the media received from the user and the reference media previously provided by the user is greater than a first threshold.

6. (Currently Amended) The computer-implemented method of claim 1, wherein it is determined that the user is located at an authorized location when a similarity between the media received from the user and the reference media previously provided by the user is greater than a first threshold and less than a second threshold.

7. (Currently Amended) The computer-implemented method of claim 1, wherein it is determined that the user is not located at an authorized location when a similarity between the media received from the user and the reference media previously provided by the user is less than a first threshold.

8. (Currently Amended) The computer-implemented method of claim 1, wherein it is determined that the user is not located at an authorized location when a similarity between the media received from the user and the reference media previously provided by the user is less than a first threshold or greater than a second threshold.

12. (Currently Amended) A system for location validation for authentication, the system comprising:
a memory comprising computer readable instructions; and
a processing device for executing the computer readable instructions for performing a method, the method comprising:
presenting, by the processing device, a location-based security challenge to a user, wherein the location-based security challenge is a text description of an object that is expected to be at a specified location within a proximity to the user, the object was previously provided by the user, and wherein the object is depicted in reference media comprising a plurality of images in an expected order;
responsive to presenting the location-based security challenge to the user, receiving, by the processing device, media from the user, wherein the media comprises a plurality of images in a sequence and wherein the plurality of images were captured by the user in response to the location-based security challenge;
validating, by the processing device, the media received from the user against the location-based security challenge to determine whether the user is located at an authorized location; and
responsive to determining that the user is located at an authorized location, authenticating, by the processing device, the user to grant access for the user to a resource,
wherein validating the media received from the user against the location-based security challenge comprises verifying that the media received from the user matches the reference media and verifying that the sequence of the plurality of images of the media matches the expected order and wherein the plurality of images includes at least two images.

16. (Currently Amended) The system of claim [[15]]12, wherein it is determined that the user is located at an authorized location when a similarity between the media received from the user and the reference media previously provided by the user is greater than a first threshold.

17. (Currently Amended) The system of claim [[15]]12, wherein it is determined that the user is located at an authorized location when a similarity between the media received from the user and the reference media previously provided by the user is greater than a first threshold and less than a second threshold.

18. (Currently Amended) The system of claim [[15]]12, wherein it is determined that the user is not located at an authorized location when a similarity between the media received from the user and the reference media previously provided by the user is less than a first threshold.

19. (Currently Amended) The system of claim [[15]]12, wherein it is determined that the user is not located at an authorized location when a similarity between the media received from the user and the reference media previously provided by the user is less than a first threshold or greater than a second threshold.

20. (Currently Amended) A computer program product for location validation for authentication, the computer program product comprising:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform a method comprising:
presenting, by the processing device, a location-based security challenge to a user, wherein the location-based security challenge is a text description of an object that is expected to be at a specified location within a proximity to the user and wherein the text description of the object and reference media depicting the object were previously provided by the user, wherein the reference media comprises a plurality of images in an expected order
responsive to presenting the location-based security challenge to the user, receiving, by the processing device, media from the user, wherein the media comprises a plurality of images in a sequence and wherein the plurality of images were captured by the user in response to the location-based security challenge;
validating, by the processing device, the media received from the user against the location-based security challenge to determine whether the user is located at an authorized location; and
responsive to determining that the user is located at an authorized location, authenticating, by the processing device, the user to grant access for the user to a resource,
wherein validating the media received from the user against the location-based security challenge comprises verifying that the media received from the user matches the reference media and verifying that the sequence of the plurality of images of the media matches the expected order and wherein the plurality of images includes at least two images.


REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 3, 5-8, 11-12, 14 and 16-20 are allowed. No reason for allowance is necessary, as the record is clear in light of further search conducted, examiner’s amendment to the claims filed 03/11/2021, arguments filed 03/11/2021 that are persuasive in the context of the amended claims features ("validating the media received from the user against the location-based security challenge comprises comparing the media received from the user against the reference media and comparing the sequence of the plurality of images of the media against the expected order.", Remarks: p. 8), and the prosecution history. See MPEP 1302.14(I).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494